Case 3:21-cv-00762-TAD-KDM Document 2 Filed 03/23/21 Page 4 of 4 PagelD #: 39

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

3:21-CV-00762-TAD-KDM
PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons re Provider Health Services L L C was received by me on

 

(date) if 1.202]
e I persona 4s Wy summons on ie er Health pas LLCat
(place) if 04 Dulles Drive, b Ye [tf oso on

 

(date) Y/27/2) 5 or

e | left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
, and mailed a copy to the individual's last known address; or

 

¢ I served the summons on (name of individual) , who is designated by law
to accept service of process on behalf of (name of organization)
on (date) ; OF

 

e | returned the summons unexecuted because
> or

 

e Other (specify):

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

pate: 4/27 M1 Abus Big

Server's signature

Lon Benoit

Printed name and title

Fo, Abate aS kuy.

“et er's s addr ‘ess

 

Additional information regarding attemped service, etc:
